Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

dated as of

April 24, 2019

among

FIDUS INVESTMENT CORPORATION,

as Borrower,

the SUBSIDIARY GUARANTORS party hereto,

ING CAPITAL LLC,

as Revolving Administrative Agent for the Revolving Lenders,

each FINANCING AGENT and

DESIGNATED INDEBTEDNESS HOLDER party hereto

and

ING CAPITAL LLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.    

 

Definitions, Etc.

     2  

1.01

 

Certain Uniform Commercial Code Terms

     2  

1.02

 

Additional Definitions

     2  

1.03

 

Terms Generally

     21  

Section 2.

 

Representations and Warranties

     22  

2.01

 

Organization

     22  

2.02

 

Authorization; Enforceability

     22  

2.03

 

Governmental Approvals; No Conflicts

     22  

2.04

 

Title

     23  

2.05

 

Names, Etc.

     23  

2.06

 

Changes in Circumstances

     23  

2.07

 

Pledged Equity Interests

     23  

2.08

 

Promissory Notes

     24  

2.09

 

Deposit Accounts and Securities Accounts

     24  

2.10

 

Commercial Tort Claims

     24  

2.11

 

Intellectual Property and Licenses

     24  

Section 3.

 

Guarantee

     26  

3.01

 

The Guarantee

     26  

3.02

 

Obligations Unconditional

     26  

3.03

 

Reinstatement

     27  

3.04

 

Subrogation

     28  

3.05

 

Remedies

     28  

3.06

 

Continuing Guarantee

     28  

3.07

 

Instrument for the Payment of Money

     28  

3.08

 

Rights of Contribution

     28  

3.09

 

General Limitation on Guarantee Obligations

     29  

3.10

 

Indemnity by Borrower

     29  

3.11

 

Keepwell

     30  

3.12

 

Separate Exercise of Remedies

     30  

Section 4.

 

Collateral

     30  

Section 5.

 

Certain Agreements Among Secured Parties

     32  

5.01

 

Priorities; Additional Collateral

     32  

5.02

 

Turnover of Collateral

     33  

5.03

 

Cooperation of Secured Parties

     33  

5.04

 

Limitation upon Certain Independent Actions by Secured Parties

     33  

5.05

 

No Challenges

     34  

5.06

 

Rights of Secured Parties as to Secured Obligations

     34  

5.07

 

General Application

     34  

 

i



--------------------------------------------------------------------------------

         Page  

Section 6.

 

Designation of Designated Indebtedness; Recordkeeping, Etc.

     35  

6.01

 

Designation of Other Indebtedness

     35  

6.02

 

Recordkeeping

     36  

Section 7.

 

Covenants of the Obligors

     36  

7.01

 

Delivery and Other Perfection

     36  

7.02

 

Name; Jurisdiction of Organization, Etc.

     38  

7.03

 

Other Liens, Financing Statements or Control

     38  

7.04

 

Transfer of Collateral

     39  

7.05

 

Additional Subsidiary Guarantors

     39  

7.06

 

Control Agreements

     39  

7.07

 

Revolving Credit Agreement

     40  

7.08

 

Pledged Equity Interests

     40  

7.09

 

Voting Rights, Dividends, Etc. in Respect of Pledged Interests

     41  

7.10

 

Commercial Tort Claims

     43  

7.11

 

Intellectual Property

     43  

Section 8.

 

Acceleration Notice; Remedies; Distribution of Collateral

     45  

8.01

 

Notice of Acceleration

     45  

8.02

 

Preservation of Rights

     45  

8.03

 

Events of Default, Etc.

     45  

8.04

 

Deficiency

     47  

8.05

 

Private Sale

     47  

8.06

 

Application of Proceeds

     47  

8.07

 

Attorney-in-Fact

     48  

8.08

 

Intellectual Property

     49  

Section 9.

 

The Collateral Agent

     49  

9.01

 

Appointment; Powers and Immunities

     49  

9.02

 

Information Regarding Secured Parties

     50  

9.03

 

Reliance by Collateral Agent

     51  

9.04

 

Rights as a Secured Party

     51  

9.05

 

Indemnification

     52  

9.06

 

Non-Reliance on Collateral Agent and Other Secured Parties

     52  

9.07

 

Failure to Act

     53  

9.08

 

Resignation of Collateral Agent

     53  

9.09

 

Agents and Attorneys-in-Fact

     53  

Section 10.    

 

Miscellaneous

     54  

10.01

 

Notices

     54  

10.02

 

No Waiver

     54  

10.03

 

Amendments to Security Documents

     54  

10.04

 

Expenses; Indemnity; Damage Waiver

     56  

10.05

 

Successors and Assigns

     57  

10.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     57  

10.07

 

Severability

     58  

10.08

 

Governing Law; Submission to Jurisdiction

     58  

 

ii



--------------------------------------------------------------------------------

         Page  

10.09

 

Waiver of Jury Trial

     59  

10.10

 

Headings

     59  

10.11

 

Termination

     59  

10.12

 

Confidentiality

     60  

10.13

 

Amendment and Restatement

     60  

 

ANNEX 2.05    –    Obligor Information ANNEX 2.07    –    Pledged Equity
Interests ANNEX 2.08    –    Pledged Debt, Promissory Notes ANNEX 2.09    –   
Accounts ANNEX 2.10    –    Commercial Tort Claims ANNEX 2.11    –   
Intellectual Property and Licenses EXHIBIT A    –    Form of Agreement Regarding
Uncertificated Equity Interests EXHIBIT B    –    Form of Notice of Designation
for Designated Indebtedness EXHIBIT C    –    Form of Guarantee Assumption
Agreement EXHIBIT D    –    Form of Intellectual Property Security Agreement
EXHIBIT E    –    Form of Pledge Supplement

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of
April 24, 2019 (as amended, supplemented, or otherwise modified from time to
time, this “Agreement”), among FIDUS INVESTMENT CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Maryland (the
“Borrower”), FIDUS INVESTMENT HOLDINGS, INC., a corporation duly organized and
validly existing under the laws of the State of Delaware (“FIH”), FCMGI, INC., a
corporation duly organized and validly existing under the laws of the State of
Delaware (“FCMGI”), BBRSS BLOCKER CORP., a corporation duly organized and
validly existing under the laws of the State of Delaware (“BBRSS”) and FCDS
CORP., a corporation duly organized and validly existing under the laws of the
State of Delaware (“FCDS”), and each other entity that becomes a “SUBSIDIARY
GUARANTOR” after the date hereof pursuant to Section 7.05 hereof (collectively
with FIH, FCMGI, BBRSS and FCDS, the “Subsidiary Guarantors” and, together with
the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative agent for the
Revolving Lenders (as hereinafter defined) (in such capacity, together with its
successors in such capacity, the “Revolving Administrative Agent”), each
“Financing Agent” (as hereinafter defined) or “Designated Indebtedness Holder”
(as hereinafter defined) that becomes a party hereto after the date hereof
pursuant to Section 6.01 hereof and ING CAPITAL LLC, as collateral agent for the
Secured Parties hereinafter referred to (in such capacity, together with its
successors in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, on the Original Effective Date, certain of the Obligors, the Revolving
Administrative Agent and the Collateral Agent entered into that certain
Guarantee, Pledge and Security Agreement (the “Existing Security Agreement”);

WHEREAS, the Obligors and the Secured Parties desire to amend and restate the
Existing Security Agreement in certain respects and, accordingly, hereby agree
that this Agreement amends, restates, supersedes and replaces the Existing
Security Agreement without disrupting the validity, priority, perfection,
enforceability or continuity of the security interests in and liens upon the
Collateral (as hereinafter defined) as granted under the Existing Security
Agreement;

WHEREAS, to induce (i) the Revolving Lenders to extend credit to the Borrower
under the Revolving Credit Agreement and (ii) the holders of any “Designated
Indebtedness” to extend other credit to the Borrower, the Borrower wishes to
provide (a) for certain of its Subsidiaries from time to time to become parties
hereto and to guarantee the payment of the Guaranteed Obligations (as
hereinafter defined), and (b) for the Borrower and the Subsidiary Guarantors to
continue to provide collateral security for the Secured Obligations (as
hereinafter defined);

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and



--------------------------------------------------------------------------------

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein.

NOW THEREFORE, the parties hereto agree that, effective as of the Restatement
Effective Date, the Existing Security Agreement is hereby amended and restated
in its entirety as follows:

Section 1.    Definitions, Etc.

1.01    Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC (as defined herein), and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Indorsement”, “Securities Account”, “Securities Intermediary”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.

1.02    Additional Definitions. In addition, as used herein:

“Acceleration” means the Revolving Credit Agreement Obligations or any other
Secured Obligations of any Secured Party having been declared (or become) due
and payable in full in accordance with the applicable Debt Documents following
the occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and expiration of any
applicable grace period with respect thereto.

“Acceleration Notice” has the meaning assigned to such term in Section 8.01.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes a Portfolio Investment held by any
Obligor in the ordinary course of business. In no event shall the Administrative
Agent or any Lender be deemed an Affiliate of the Borrower or any of its
Subsidiaries as a result of their relationship under this Agreement.

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility whether or not syndicated.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.

“BBRSS” has the meaning assigned to such term in the preamble of this Agreement.

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Borrowing Base” has the meaning assigned to such term in Section 5.13 of the
Revolving Credit Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group and (b) the Designated Indebtedness Holders holding a Series of Designated
Indebtedness as a group.

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in Section 4.

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including
the registrations and applications referred to in Annex 2.11 hereto, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.

“Custodian” means U.S. Bank, National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodian Agreement.

“Custodian Agreement” means that certain Amended and Restated Custody Control
Agreement, dated as of the Restatement Effective Date, by and among the
Borrower, the Collateral Agent and the Custodian.

 

4



--------------------------------------------------------------------------------

“Debt Documents” means, collectively, the Loan Documents, the Designated
Indebtedness Documents, any Hedging Agreement evidencing or relating to any
Hedging Agreement Obligations, and (without duplication) the Security Documents.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default or any comparable event under any Designated Indebtedness
Document or Hedging Agreement.

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

(a)    subject to clause (l) below, in the case of each Certificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Certificated Security is either (i) in the possession of the Collateral Agent
and registered in the name of the Collateral Agent (or its nominee) or Indorsed
to the Collateral Agent or in blank or (ii) in the possession of the Custodian
and registered in the name of the Custodian (or its nominee) or Indorsed in
blank and the Custodian has either (A) agreed in documentation reasonably
satisfactory to the Collateral Agent to hold such Certificated Security as an
agent or bailee on behalf of the Collateral Agent or (B) credited the same to a
Securities Account for which the Custodian is the Securities Intermediary and
has agreed in a control agreement in form and substance reasonably satisfactory
to the Collateral Agent that such Certificated Security constitutes a Financial
Asset and which control agreement provides that the Collateral Agent has NYUCC
Control over such Securities Account;

(b)    subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and Indorsed to the Collateral Agent or in blank and the Custodian has either
(A) agreed in documentation reasonably satisfactory to the Collateral Agent to
hold such Instrument as an agent or bailee on behalf of the Collateral Agent or
(B) credited the same to a Securities Account for which the Custodian is the
Securities Intermediary and has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that such Instrument
constitutes a Financial Asset and which control agreement provides that the
Collateral Agent has NYUCC Control over such Securities Account;

(c)    subject to clause (l) below, in the case of each Uncertificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Uncertificated Security is either (i) registered on the books of the issuer

 

5



--------------------------------------------------------------------------------

thereof to the Collateral Agent (or its nominee), (ii) registered on the books
of the issuer thereof to the Custodian (or its nominee) under an arrangement
where the Custodian has credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Uncertificated
Security constitutes a Financial Asset and such arrangement provides that the
Collateral Agent has NYUCC Control over such Securities Account or
(iii) registered on the books of the issuer thereof to the Borrower but subject
to an agreement among the Borrower, the issuer thereof and the Collateral Agent
substantially in the form of Exhibit A or in such other form approved by the
Collateral Agent that provides the Collateral Agent has NYUCC Control over such
Uncertificated Security;

(d)    subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if such Clearing Corporation Security is a
Certificated Security, that the same is in the possession of such Clearing
Corporation, or of an agent or custodian on its behalf) and the Security
Entitlement of the Custodian in such Clearing Corporation Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an arrangement where the Custodian has agreed
that such Clearing Corporation Security constitutes a Financial Asset and such
arrangement provides that the Collateral Agent has NYUCC Control over such
Securities Account;

(e)    in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;

(f)    in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the
Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and such arrangement provides
that the Collateral Agent has NYUCC Control over such Securities Account;

 

6



--------------------------------------------------------------------------------

(g)    in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is either (i) in the possession of the Collateral Agent
in the United States or (ii) in the possession of the Custodian in the United
States under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as an agent or bailee on behalf of the Collateral Agent, and in
each case any agreements that constitute or evidence such Tangible Chattel Paper
is free of any marks or notations indicating that it is then pledged, assigned
or otherwise conveyed to any Person other than the Collateral Agent;

(h)    subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such debt obligation is evidenced by an Instrument, either (i) such
Instrument is in the possession of the applicable participating institution in
the United States, and such participating institution has agreed that it holds
possession of such Instrument for the benefit of the Collateral Agent (or for
the benefit of the Custodian, and the Custodian has agreed that it holds the
interest in such Instrument as an agent or bailee on behalf of the Collateral
Agent as provided in the Custodian Agreement or otherwise) or (ii) such
Instrument is in the possession of the applicable participating institution
outside of the United States and such participating institution (and, if
applicable, the obligor that issued such Instrument) has taken such actions as
shall be necessary under the law of the jurisdiction where such Instrument is
physically located to accord the Collateral Agent rights equivalent to NYUCC
Control over such Instrument under the NYUCC;

(i)    subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

(j)    in the case of any Deposit Account or Securities Account, that the bank
or Securities Intermediary at which such Deposit Account or Securities Account,
as applicable, is located has agreed that the Collateral Agent has NYUCC Control
over such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the

 

7



--------------------------------------------------------------------------------

Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed in a control agreement in form and substance reasonably acceptable to
the Collateral Agent that the rights of the Custodian in such Underlying
Accounts constitute a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

(k)    in the case of any money (regardless of currency), that such money has
been credited to a Deposit Account or Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;

(l)    in the case of any Certificated Security, Uncertificated Security,
Instrument or Special Equity Interest either physically located outside of the
United States or issued by a Person organized outside of the United States, that
such additional actions shall have been taken as shall be necessary under
applicable law or as shall be reasonably requested by the Collateral Agent under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or NYUCC
Control of such Certificated Security, Uncertificated Security, Instrument or
Special Equity Interest;

(m)    in the case of each Portfolio Investment of any Obligor consisting of a
Bank Loan, in addition to all other actions required to be taken hereunder, that
all actions shall have been taken as required by Section 5.08(c) of the
Revolving Credit Agreement;

(n)    subject to clause (l) above, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

(o)    in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (n), that
such Portfolio Investment or other Collateral has been transferred to the
Collateral Agent in accordance with applicable law and regulation.

 

8



--------------------------------------------------------------------------------

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

“Designated Indebtedness” means any Indebtedness that has been permitted by the
Required Revolving Lenders to be incurred by the Borrower in accordance with the
terms of the Revolving Credit Agreement and designated by the Borrower at the
time of the incurrence thereof as “Designated Indebtedness” for purposes of this
Agreement in accordance with the requirements of Section 6.01.

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all agreements, documents or instruments pursuant to which such
Designated Indebtedness shall be incurred or otherwise governing the terms or
conditions thereof.

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness that has been designated by
the Borrower pursuant to the definition of “Designated Indebtedness” as being
secured by this Agreement, including in each case in respect of the principal of
and interest on loans made, letters of credit issued and any notes or other
instruments issued thereunder, all reimbursement obligations, fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
any Designated Indebtedness Holder or any Financing Agent or any of them under
such Designated Indebtedness Documents, and including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding; provided that Designated
Indebtedness Obligations shall not include any Excluded Swap Obligation.

The designation of any Designated Indebtedness as being secured by this
Agreement in accordance with the first paragraph under this definition of
“Designated Indebtedness Obligations” shall not create in favor of any
Designated Indebtedness Holder or any Affiliate thereof that is a party thereto,
except as expressly provided herein, (i) any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under this Agreement or (ii) any rights to consent to any amendment,
waiver, or other matter under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, as applicable, no provider or holder of any Designated
Indebtedness Obligations (other than in its capacity as Revolving Administrative
Agent, Collateral Agent or Revolving Lender to the extent applicable) has any
individual right to enforce this Agreement or bring any remedies with respect to
any Lien on Collateral granted pursuant to the Loan Documents. By accepting the
benefits of this Agreement, such party shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by this Agreement as a
Secured Party, subject to the limitations set forth in the preceding sentence.

 

9



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change in control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Hedging Agreement
Obligations or any trustee or agent on its or their behalf to cause any
Designated Indebtedness Obligations or Hedging Agreement Obligations to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity.

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts, 401(k) accounts, and
other deposit accounts specifically and exclusively used for employee wage,
health and benefit payments, (iii) any fiduciary accounts or any account for
which any Obligor is the servicer for another Person, including any accounts in
the name of the Borrower in its capacity as servicer for an SBIC Subsidiary or
any “Agency Account” pursuant to Section 5.08(c)(v) of the Revolving Credit
Agreement, (iv) any “intent-to-use”

 

10



--------------------------------------------------------------------------------

applications for trademarks or service marks filed in the United States Patent
and Trademark Office pursuant to 15 U.S.C. § 1051 Section (b)(1) unless and
until evidence of use of the mark in interstate commerce is submitted to and
accepted by the United States Patent and Trademark Office pursuant to 15 U.S.C.
§1051 Section (c) or Section (d), at which point such trademark or service mark
application shall be considered automatically included in the Collateral, and
(v) any Equity Interest in a Portfolio Investment that is issued as an “equity
kicker” to holders of subordinated debt and such Equity Interest is pledged to
secure senior debt of such Portfolio Investment to the extent required thereby.

“Excluded Equity Interest” means any Equity Interest issued by any SBIC
Subsidiary; provided, that if any such SBIC Subsidiary shall at any time cease
to be an SBIC Subsidiary pursuant to the definition thereof in Section 1.01 of
the Revolving Credit Agreement, the Equity Interests issued by such Person shall
no longer constitute Excluded Equity Interests and shall become part of the
Collateral hereunder.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Existing Security Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“FCDS” has the meaning assigned to such term in the preamble of this Agreement.

“FCMGI” has the meaning assigned to such term in the preamble of this Agreement.

“FIH” has the meaning assigned to such term in the preamble of this Agreement.

“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer or treasurer of the Borrower, in
each case, whom has been authorized by the Board of Directors of the Borrower to
execute the applicable documents or certificate.

 

11



--------------------------------------------------------------------------------

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent in its sole discretion).

“Guaranteed Obligations” means, collectively, the Revolving Credit Agreement
Obligations, the Designated Indebtedness Obligations and the Hedging Agreement
Obligations; provided that “Guaranteed Obligations” shall exclude any Excluded
Swap Obligation.

 

12



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, commodity
price protection agreement, foreign currency exchange protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
entered into in the ordinary course of business and not for speculative
purposes. For the avoidance of doubt, in no event shall a Hedging Agreement
include a total return swap.

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate or foreign currency exchange protection
agreement or other interest rate or foreign currency exchange hedging agreement
and has been designated by the Borrower by notice to the Collateral Agent as
being secured by this Agreement, including in each case all margin payments,
termination payments, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Revolving Lender (or any Affiliate thereof)
under such Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to such Obligor, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Hedging
Agreement Obligations shall not include any Excluded Swap Obligation.

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement (as applicable) shall nevertheless continue to constitute Hedging
Agreement Obligations for purposes hereof, notwithstanding that such Person (or
its Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Agreement and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder.

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto, except as expressly provided herein, (i) any
rights in connection with the management or release of any Collateral or of the
obligations of any Obligor under this Agreement or (ii) any rights to consent to
any amendment, waiver, or other matter under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, as applicable, no

 

13



--------------------------------------------------------------------------------

provider or holder of any Hedging Agreement Obligations (other than in its
capacity as Revolving Administrative Agent, Collateral Agent or Revolving Lender
to the extent applicable) has any individual right to enforce this Agreement or
bring any remedies with respect to any Lien on Collateral granted pursuant to
the Loan Documents. By accepting the benefits of this Agreement, such party
shall be deemed to have appointed the Collateral Agent as its agent and agreed
to be bound by this Agreement as a Secured Party, subject to the limitations set
forth in the preceding sentence.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the amount (after giving effect to any netting agreements) such
Person would be obligated for under any Hedging Agreement if such Hedging
Agreement was terminated at the time of determination, (j) all obligations,
contingent or otherwise, with respect to Disqualified Equity Interests and
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment, (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or (z) indebtedness of an Obligor on account of the sale by an
Obligor of the first out tranche of any First Lien Bank Loan that arises solely
as an accounting matter under ASC 860, provided that such indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold.

“Indorsed” means, with respect to any Certificated Security or any Instrument,
that such Certificated Security or Instrument has been assigned or transferred
to the applicable transferee pursuant to an effective Indorsement.

 

14



--------------------------------------------------------------------------------

“ING” means ING Capital LLC.

“Insolvency Law” means, as applicable, (a) the Bankruptcy Code and (b) any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally.

“Insolvency Proceeding” means: (a) any voluntary case or proceeding under any
Insolvency Law with respect to any Obligor, (b) any other voluntary proceeding
or involuntary or bankruptcy case or proceeding, or any interim receivership,
liquidation or other similar case or proceeding with respect to any Obligor or
with respect to a material portion of its assets, (c) any liquidation,
dissolution, or winding up of any Obligor whether voluntary or involuntary and
whether or not involving any Insolvency Law or (d) any assignment for the
benefit of any creditors or any other marshaling of assets or liabilities of any
Obligor.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

“Loan Documents” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.

“Loans” means the loans made by the Revolving Lenders to the Borrower pursuant
to the Revolving Credit Agreement.

“Notice of Designation” has the meaning assigned to such term in Section 6.01.

 

15



--------------------------------------------------------------------------------

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

“Obligors” has the meaning assigned to such term in the preamble of this
Agreement.

“Original Effective Date” means June 16, 2014.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto.

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit E.

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor

 

16



--------------------------------------------------------------------------------

(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio that is included (or will, at the end of
the then current fiscal quarter, be included) on the schedule of investments on
the financial statements of the Borrower delivered pursuant to Section 5.01(a)
or (b) of the Revolving Credit Agreement (and, for the avoidance of doubt, shall
not include any Subsidiary of the Borrower).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than contingent expense reimbursement or indemnification
obligations)) by the Borrower (each such issuance, a “Series”), the meaning
given to the term “Required Holders” or “Required Lenders” in the Debt Documents
with respect to such Designated Indebtedness.

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Agreement (so long as the obligations under the
Revolving Credit Agreement are outstanding (other than contingent expense
reimbursement or indemnification obligations)).

“Required Secured Parties” means, (a) so long as no Trigger Event has occurred
and is continuing, “Required Lenders” under and as defined in the Revolving
Credit Agreement or (b) if a Trigger Event shall have occurred and be
continuing, Secured Parties holding more than 50% of the aggregate outstanding
amount of the sum of the Revolving Credit Agreement Obligations and the
Designated Indebtedness Obligations.

 

17



--------------------------------------------------------------------------------

“Restatement Effective Date” means April 24, 2019.

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

“Revolving Credit Agreement” means the Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of the Restatement Effective Date, by and
among the Borrower, the Revolving Lenders from time to time party thereto, and
the Revolving Administrative Agent.

“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Agreement and the
other Loan Documents, including in each case in respect of the principal of and
interest on the loans made thereunder, and all fees, indemnification payments
and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Revolving Credit Agreement and the other Loan Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding;
provided that Revolving Credit Agreement Obligations shall not include any
Excluded Swap Obligation.

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement.

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (if the
Administrative Agent and the Collateral Agent are not the same entity, with
notice to the Collateral Agent).

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations, the Designated Indebtedness Obligations
and the Hedging Agreement Obligations, (b) in the case of the Subsidiary
Guarantors, the obligations of the Subsidiary Guarantors in respect of the
Guaranteed Obligations pursuant to Section 3.01 and the Hedging Agreement
Obligations (if such Subsidiary Guarantor is a primary guarantor) and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document,
provided that Secured Obligations shall not include any Excluded Swap
Obligation.

 

18



--------------------------------------------------------------------------------

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations”, and the Collateral Agent.

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in the Collateral created pursuant hereto and all
other assignments, pledge agreements, security agreements, control agreements,
custodial agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant hereto or otherwise providing or relating to any
collateral security for any of the Secured Obligations.

“Series” has the meaning assigned to such term in the definition of “Required
Designated Indebtedness Holders”.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or the issuer’s Affiliates of such Equity
Interest, provided that (a) such Lien was created to secure Indebtedness owing
by such issuer or such issuer’s Affiliates to such creditors, (b) such
Indebtedness was (i) in existence at the time the Obligors acquired such Equity
Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

19



--------------------------------------------------------------------------------

“Subsidiary Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Agreement are satisfied and (b) with respect to any Designated
Indebtedness Holders, the date on which the principal and accrued interest on
each such Designated Indebtedness and all fees and other amounts payable
thereunder shall have been paid in full (excluding, for the avoidance of doubt,
any amount in connection with any contingent expense reimbursement or
indemnification obligations).

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including each agreement referred to in Annex 2.11 hereto.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Trigger Event” means any of the following events or conditions:

(a)    Acceleration of the Secured Obligations representing 66-2/3% or more of
the aggregate Secured Obligations at the time outstanding;

 

20



--------------------------------------------------------------------------------

(b)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Obligor or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of sixty (60) or more days or
an order or decree approving or ordering any of the foregoing shall be entered;
or

(c)    any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing.

“United States” means the United States of America.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States and the obligations of which are backed by the full faith and credit of
the United States and in the form of conventional bills, bonds and notes.

1.03    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits, Schedules and
Annexes shall be construed to refer to Articles and Sections of, and

 

21



--------------------------------------------------------------------------------

Exhibits, Schedules and Annexes to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Solely for purposes of this Agreement,
any references to “obligations” owed by any Person under any Hedging Agreement
shall refer to the amount that would be required to be paid by such Person if
such Hedging Agreement were terminated at such time (after giving effect to any
netting agreement). Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Revolving Credit
Agreement.

Section 2.    Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

2.01    Organization. Such Obligor is duly organized or incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization or incorporation.

2.02    Authorization; Enforceability. The execution, delivery and performance
of this Agreement, and the granting of the Liens contemplated hereunder, are
within such Obligor’s corporate or other powers and have been duly authorized by
all necessary corporate or other action, including by all necessary shareholder,
manager and/or member action and action by the Board of Directors of such
Obligor. This Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.03    Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant hereto or
to the other Security Documents, (b) will not violate any applicable law or
regulation or the Organization Documents of any Obligor or any order of any
Governmental Authority (including the Investment Company Act of 1940, as amended
from time to time, and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon any Obligor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (d) except for the Liens created pursuant hereto
or to the other Security Documents, will not result in the creation or
imposition of any Lien on any asset of any Obligor.

 

22



--------------------------------------------------------------------------------

2.04    Title. Such Obligor is the sole beneficial owner of the Collateral in
which a security interest is purported to be granted by such Obligor hereunder
and no Lien exists upon such Collateral other than (a) the security interest
created or provided for herein or in the other Security Documents, which
security interest constitutes a valid first and prior perfected Lien, subject to
Eligible Liens on the Collateral included in the Borrowing Base and subject to
Permitted Liens on all other Collateral (except that any such security interest
in a Special Equity Interest may be subject to a Lien in favor of a creditor of
the issuer of such Special Equity Interest as contemplated by the definition of
such term in Section 1.02) and (b) other Liens not prohibited by the provisions
of any Debt Document.

2.05    Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and place
of business (or, if more than one, chief executive office) of each Obligor as of
the Restatement Effective Date are correctly set forth in Annex 2.05 (and of
each additional Obligor as of the date of the Guarantee Assumption Agreement
referred to below are set forth in the supplement to Annex 2.05 in Appendix A to
the Guarantee Assumption Agreement executed and delivered by such Obligor
pursuant to Section 7.05).

2.06    Changes in Circumstances. No Obligor has (a) within the period of four
months prior to the date hereof (or, in the case of any Subsidiary Guarantor,
within the period of four months prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its location (as defined
in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with respect to
any Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its name or (c) as of the date hereof
(or, with respect to any Subsidiary Guarantor, as of the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person and
binding upon such Obligor, in each case except as notified in writing to the
Collateral Agent prior to the date hereof (or, in the case of any Subsidiary
Guarantor, prior to the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement).

2.07    Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor as of the
Restatement Effective Date (or owned by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) and on the
Restatement Effective Date or the date thereof such Pledged Equity Interests
constitute the percentage of issued and outstanding shares of stock, percentage
of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on Annex 2.07;
(ii) on the Restatement Effective Date or the date thereof, the Obligors listed
on Annex 2.07 are the record and beneficial owners of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that

 

23



--------------------------------------------------------------------------------

requires the issuance or sale of, any Pledged Equity Interests; and (iii) no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary in connection with the creation, perfection or first
priority (subject to Eligible Liens on the Collateral included in the Borrowing
Base and subject to Permitted Liens on all other Collateral) status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect thereof.

2.08    Promissory Notes. Annex 2.08 sets forth a complete and correct list of
all Promissory Notes (other than any previously Delivered to the Custodian or
held in a Securities Account referred to in Annex 2.09) held by any Obligor on
the Restatement Effective Date (or held by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) that are
either included in the Borrowing Base or have an aggregate unpaid principal
amount in excess of $75,000.

2.09    Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the Restatement Effective Date (and of any
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), except for any Deposit Account specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments.

2.10    Commercial Tort Claims. Annex 2.10 sets forth a complete and correct
list of all Commercial Tort Claims of the Obligors on the Restatement Effective
Date (and of any Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement).

2.11    Intellectual Property and Licenses.

(a)    Annex 2.11 sets forth a true and complete list as of the Restatement
Effective Date (or on the date a Subsidiary Guarantor becomes a party hereto
pursuant to a Guarantee Assumption Agreement) of (i) all United States, state
and foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by each Obligor and (ii) all Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses;

(b)    as of the Restatement Effective Date or the date thereof, as applicable,
each Obligor is the sole and exclusive owner of the entire right, title, and
interest in and to all Intellectual Property listed on Annex 2.11, and to each
Obligor’s knowledge, owns or has as of the date hereof or thereof the valid
right to use all other Intellectual Property used in or necessary to conduct its
business, free and clear of all Liens, claims, encumbrances and licenses, except
for Permitted Liens and the licenses set forth on Annex 2.11;

(c)    to each Obligor’s knowledge, as of the Restatement Date or the date
thereof, as applicable, all Intellectual Property owned by the Obligors is

 

24



--------------------------------------------------------------------------------

subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, and on the Restatement Date or the date thereof, as applicable, each
Obligor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each and every registration and application
of Copyrights, Patents and Trademarks in full force and effect;

(d)    to each Obligor’s knowledge, as of the Restatement Effective Date or the
date thereof, as applicable, all Intellectual Property owned by or exclusively
licensed to the Obligors is valid and enforceable; as of the Restatement
Effective Date or the date thereof, as applicable, no holding, decision, or
judgment has been rendered against any Obligor in any action or proceeding
before any court or administrative authority challenging the validity of, any
Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;

(e)    as of the Restatement Effective Date or the date thereof, as applicable,
all registrations and applications for Copyrights, Patents and Trademarks owned
by the Obligors are standing in the name of an Obligor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets owned by the Obligors has been
licensed by any Obligor to any Affiliate or third party, except as disclosed in
Annex 2.11;

(f)    as of the Restatement Effective Date or the date thereof, as applicable,
each Obligor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights, in each case if material to the
business of such Obligor;

(g)    as of the Restatement Effective Date or the date thereof, as applicable,
each Obligor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks owned by or licensed to such
Obligor and has taken all action reasonably necessary to ensure that all
licensees of such Trademarks use such adequate standards of quality;

(h)    to each Obligor’s knowledge, as of the Restatement Effective Date or the
date thereof, as applicable, the conduct of each Obligor’s business does not
infringe upon or otherwise misappropriate or violate any trademark, patent,
copyright, trade secret or other intellectual property right owned or controlled
by a third party; and no claim has been made, in writing or, to such Obligor’s
knowledge, threatened, that the use of any Intellectual Property owned or used
by any Obligor (or any of its respective licensees) or the conduct of any
Obligor’s business infringes, misappropriates, or violates the asserted rights
of any third party;

 

25



--------------------------------------------------------------------------------

(i)    to each Obligor’s knowledge, as of the Restatement Effective Date or the
date thereof, as applicable, no third party is infringing upon or otherwise
violating any rights in any Intellectual Property owned or used by such Obligor,
or any of its respective licensees;

(j)    as of the Restatement Effective Date or the date thereof, as applicable,
no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by any Obligor or to which any Obligor is bound
that adversely affect any Obligor’s rights to own or use any Intellectual
Property; and

(k)    as of the Restatement Effective Date or the date thereof, as applicable,
no Obligor has made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale, transfer or agreement of any
Intellectual Property that has not been terminated or released, and there is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than in favor
of the Collateral Agent.

Section 3.    Guarantee.

3.01    The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

3.02    Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

(a)    at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

26



--------------------------------------------------------------------------------

(b)    any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement, the other Debt Documents or
any other agreement or instrument referred to herein or therein shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

(d)    the bankruptcy or insolvency of any Obligor; or

(e)    any Lien or security interest granted to, or in favor of, any Secured
Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

3.03    Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and other charges of counsel (but excluding the allocated
costs of internal counsel)) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

27



--------------------------------------------------------------------------------

3.04    Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than contingent expense reimbursement or indemnification
obligations), and the expiration and termination of all commitments to extend
credit under all Debt Documents, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Each Subsidiary Guarantor hereby subordinates to the Guaranteed
Obligations its exercise of any right or remedy it has against any other Obligor
in regards to or arising under any and all debts, liabilities and other
obligations, whether direct, indirect, primary, secondary, several, joint and
several or otherwise and irrespective of whether such debts, liabilities and
obligations be evidenced by note, contract, open account, book entry or
otherwise, owing to such Subsidiary Guarantor by any other Obligor.

3.05    Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 3.01.

3.06    Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07    Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to bring motion action
under New York CPLR Section  3213.

3.08    Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined

 

28



--------------------------------------------------------------------------------

below and determined, for this purpose, without reference to the properties,
debts and liabilities of such Excess Funding Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations. The payment
obligation of a Subsidiary Guarantor to any Excess Funding Guarantor under this
Section 3.08 shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Subsidiary Guarantor under the other
provisions of this Section 3 and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

3.09    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 3.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

3.10    Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such

 

29



--------------------------------------------------------------------------------

Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part the Guaranteed
Obligations, the Borrower shall indemnify such Subsidiary Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

3.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under the guarantee contained in this Section 3 in
respect of Swap Obligations (provided, however that each Qualified ECP Guarantor
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 3.11, or otherwise under the guarantee contained in this Section 3,
as it relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 3.11 shall
remain in full force and effect until payment in full of all the Secured
Obligations (other than in respect of any continent expense reimbursement or
indemnification obligations). Each Qualified ECP Guarantor intends that this
Section 3.11 constitute, and this Section 3.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

3.12    Separate Exercise of Remedies. Collateral Agent (on behalf of Secured
Parties) may exercise remedies against the Borrower and Subsidiary Guarantor and
its property separately, whether or not Collateral Agent exercises remedies
against the other Obligors or any of its or their respective property.
Collateral Agent may enforce one or more Borrower’s or Subsidiary Guarantor’s
obligations without enforcing the obligations of the other Obligors’ obligations
and vice versa. Any failure or inability of Collateral Agent to enforce one or
more Borrower’s or Subsidiary Guarantor’s obligations will not in any way limit
Collateral Agent’s right to enforce the obligations of any other Obligor. If
Collateral Agent forecloses or exercises similar remedies under any one or more
Security Documents, then such foreclosure or similar remedy will reduce the
balance of the Secured Obligations only to the extent of the cash proceeds that
are irrevocably and actually realized and received by the Secured Parties from
such foreclosure or similar remedy or, if applicable, Collateral Agent’s credit
bid at such sale, regardless of the effect of such foreclosure or similar remedy
on the Secured Obligations secured by such Security Documents under the
applicable state Law.

Section 4.    Collateral. As collateral security for the payment in full when
due (whether at stated maturity, by acceleration or otherwise) of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such Obligor’s right, title and interest in, to and under all of the
following property and assets,

 

30



--------------------------------------------------------------------------------

in each case whether tangible or intangible, wherever located, and whether now
owned by such Obligor or hereafter acquired and whether now existing or
hereafter coming into existence (all of the property described in this Section 4
being collectively referred to herein as “Collateral”):

(a)    all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, all
Commodity Accounts and Commodity Contracts, and, for the avoidance of doubt, all
of such Obligor’s interest in the limited liability company or membership
interests of each Subsidiary owned by such Obligor, all of such Obligor’s right
to participate in the management of the business and affairs of each such issuer
or otherwise control each such Subsidiary, and all of such Obligor’s rights as a
member of each such Subsidiary), all letters of credit and Letter-of-Credit
Rights, all Money and all Goods (including Inventory and Equipment), and all
Commercial Tort Claims;

(b)    to the extent related to any Collateral, all Supporting Obligations;

(c)    to the extent related to any of the foregoing Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor); and

(d)    all Proceeds of any of the foregoing Collateral.

IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (1) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or
(ii) a breach or termination pursuant to the terms of, or a default under, any
such contract, property rights, obligation, instrument or agreement (other than
to the extent that any such terms would be rendered ineffective by
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction), or (2) any Excluded Assets, and notwithstanding
anything to the contrary provided in this Agreement, the term “Collateral” shall
not include, and the Obligors shall not be deemed to have granted a security
interest in, any Excluded Assets and (B) the Obligors, may by notice to the
Collateral Agent, exclude from the grant of a security interest provided above
in this Section 4, any Special Equity Interest designated by the Borrower in
reasonable detail to the Collateral Agent in such notice (it being understood
that the Borrower may at any later time rescind any such designation by similar
notice to the Collateral Agent).

 

31



--------------------------------------------------------------------------------

Each Obligor hereby authorizes the Collateral Agent at any time and from time to
time (and reaffirms its authorization given prior to the Restatement Effective
Date) to file or record financing statements, continuation statements thereof,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Collateral
Agent determines, in its reasonable discretion, are necessary or advisable to
perfect and maintain a continuing perfection of the first priority security
interests of the Collateral Agent under this Agreement. Each Obligor also
authorizes the Collateral Agent to use the collateral description “all personal
property of the debtor” or “all assets of the debtor,” in each case “whether now
owned or hereafter acquired or arising” or words of similar meaning in such
financing statements.

Section 5.    Certain Agreements Among Secured Parties. Neither the Borrower nor
any of its Subsidiaries shall have any rights under this Section 5 and no
Secured Party shall have any obligations to the Borrower or any of its
Subsidiaries under this Section 5 (for the avoidance of doubt, without limiting
the acknowledgments under Section 5.04).

5.01    Priorities; Additional Collateral.

(a)    Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06.

(b)    Sharing of Guaranties and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties, and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.

Anything in this Section 5, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 

32



--------------------------------------------------------------------------------

5.02    Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five (5) Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

5.03    Cooperation of Secured Parties. Each Secured Party will cooperate with
the Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04    Limitation upon Certain Independent Actions by Secured Parties. No
Secured Party (other than the Collateral Agent) shall have any right to
institute any action or proceeding to enforce any term or provision of the
Security Documents or to enforce any of its rights in respect of the Collateral
or to exercise any other remedy pursuant to the Security Documents or at law or
in equity, for the purpose of realizing on the Collateral, or by reason of
jeopardy of any Collateral, or for the execution of any trust or power hereunder
(collectively, the “Specified Actions”), unless the Required Secured Parties
have delivered written instructions to the Collateral Agent and the Collateral
Agent shall have failed to act in accordance with such instructions within
thirty (30) days thereafter. In such case but not otherwise, the Required
Secured Parties may appoint one Person to act on behalf of the Secured Parties
solely to take any of the Specified Actions (the “Appointed Party”), and, upon
the acceptance of its appointment as Appointed Party, the Appointed Party shall
be entitled to commence proceedings in any court of competent jurisdiction or to
take any other Specified Actions as the Collateral Agent might have taken
pursuant to this Agreement or the Security Documents (in accordance with the
directions of the Required Secured Parties). All parties hereto hereby
acknowledge and agree that should the Appointed Party act in accordance with
this provision, the Appointed Party shall be delegated the authority to take
such Specified Actions (without any further action necessary on the part of any
Person), and that such Appointed Party will have all the rights, remedies,
benefits and powers as are granted to the Collateral Agent pursuant hereto or
pursuant to any Security Documents with respect to such Specified Actions, in
each case, to the extent permitted by applicable law; provided, that,
notwithstanding anything to the contrary herein or in any other Loan Document,
in no event shall the Collateral Agent be liable to any Person or be responsible
for any loss, claim, damage, liability and/or expense arising out of, related
to, in connection with, or as a result of any actions taken by such Appointed
Party and in no event shall this provision limit any of the rights, powers,
privileges, remedies or benefits of the Collateral Agent under the Loan
Documents in any respect.

 

33



--------------------------------------------------------------------------------

5.05    No Challenges. In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

5.06    Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise) as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party as required in accordance with the Debt Documents to which such Secured
Party is a party or its Secured Obligations are bound; provided that,
notwithstanding the foregoing, each Secured Party agrees that it will not
attempt to exercise remedies with respect to any Collateral except as provided
in this Agreement or, in the case of the Collateral Agent and the Revolving
Administrative Agent, law.

5.07    General Application. This Section 5 shall be applicable both before and
after the institution of any Insolvency Proceeding involving the Borrower or any
other Obligor, including without limitation, the filing of any petition by or
against the Borrower or any other Obligor under the Bankruptcy Code, or any
other Insolvency Law, and all converted or succeeding cases in respect thereof,
and all references herein to the Borrower or any other Obligor shall be deemed
to apply to the trustee for the Borrower or such other Obligor and the Borrower
or such other Obligor as debtor-in-possession. The relative rights of the
Secured Parties in or to any distributions from or in respect of any Collateral
or proceeds of Collateral shall continue after the institution of any Insolvency
Proceeding involving the Borrower or any other Obligor on the same basis as
prior to the date of such institution. This Section 5 is a “subordination
agreement” under section 510(a) of the Bankruptcy Code and shall be enforceable
in any Insolvency Proceeding. Notwithstanding anything to the contrary contained
herein, the Secured Parties agree that they will not propose, support or vote in
favor of any plan of reorganization or similar dispositive restructuring plan in
connection with an Insolvency Proceeding unless more than two-thirds in amount
of allowed claims held by the Secured Parties holding Revolving Credit Agreement
Obligations agree to vote for any such plan.

 

34



--------------------------------------------------------------------------------

Section 6.    Designation of Designated Indebtedness; Recordkeeping, Etc.

6.01    Designation of Other Indebtedness. With the consent of the Required
Revolving Lenders, the Borrower may at any time designate as “Designated
Indebtedness” hereunder any other Indebtedness intended by the Borrower to be
secured by the Collateral, provided that the incurrence of such Designated
Indebtedness has been permitted by the Required Revolving Lenders and satisfies
at the time of incurrence thereof the terms and conditions to the incurrence
thereof set forth in the Revolving Credit Agreement and the other provisions of
the Revolving Credit Agreement or as otherwise required by the Required
Revolving Lenders (as long as the Revolving Credit Agreement Obligations are
outstanding (other than contingent expense reimbursement or indemnification
obligations)), such designation to be effected by delivery to the Collateral
Agent of a notice substantially in the form of Exhibit B or in such other form
approved by the Collateral Agent (a “Notice of Designation”), which notice shall
identify such Indebtedness, provide that such Indebtedness be designated as
“Designated Indebtedness” hereunder and be accompanied by a certificate of a
Financial Officer of the Borrower delivered to the Revolving Administrative
Agent, each Financing Agent (if any), each Designated Indebtedness Holder party
hereto and the Collateral Agent:

(a)    certifying that the incurrence of such Indebtedness has been consented to
by the Required Revolving Lenders and that such Indebtedness satisfies the
conditions of this Section 6.01 and the Revolving Credit Agreement, and that
after giving effect to such designation and the incurrence of such Designated
Indebtedness, no Default, Event of Default or Trigger Event shall have occurred
and be continuing and that both immediately before and immediately after giving
effect to such designation and the incurrence of such Designated Indebtedness,
the Borrower is in compliance with Sections 6.01 and 6.07(a), (b), (d) and
(e) of the Revolving Credit Agreement;

(b)    attaching (and certifying as true and complete) copies of the Designated
Indebtedness Documents for such Designated Indebtedness (including all schedules
and exhibits, and all amendments or supplements, thereto); and

(c)    identifying the Financing Agent, if any, for such Designated Indebtedness
(or, if there is no Financing Agent for such Designated Indebtedness,
identifying each holder of such Designated Indebtedness).

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each such Designated
Indebtedness Holder) shall have executed and delivered to the Collateral Agent a
joinder agreement in form and substance reasonably satisfactory to the
Collateral Agent, appropriately completed and duly executed and delivered by
each party thereto, pursuant to which such Financing Agent (or, if there is no
Financing Agent, each such Designated Indebtedness Holder) shall have become a
party hereto and assumed the obligations of a Financing Agent (or Designated
Indebtedness Holder) hereunder, as applicable.

 

35



--------------------------------------------------------------------------------

6.02    Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice. In the event of any conflict between the books and
records maintained by any Secured Party and the books and records of the
Collateral Agent in respect of such matters, the books and records of the
Collateral Agent shall control in the absence of manifest error.

Section 7.    Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01    Delivery and Other Perfection.

(a)    With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent or the Custodian is required in
order for such Portfolio Investment or Collateral to have been “Delivered”, such
Obligor shall take such actions as shall be necessary to effect Delivery thereof
on or prior to the Original Effective Date and within ten (10) days after the
acquisition thereof by an Obligor with respect to any such Portfolio Investment
or Collateral acquired after the Original Effective Date. Notwithstanding
anything to the contrary contained herein, if any instrument, promissory note,
agreement, document or certificate held by the Custodian is destroyed or lost
not as a result of any action of the Borrower, then (i) in the case of any
Investment in Indebtedness other than a Noteless Assigned Loan, if such
destroyed or lost document is an original promissory note registered in the name
of an Obligor, the Borrower shall have up to ten (10) days from the date when
any Obligor has knowledge of such loss or destruction to deliver to the
Custodian a replacement promissory note and comply with the requirements of
paragraph (1)(a) of Schedule 1.01(d) to the Revolving Credit Agreement; and
(ii) in the case of any Noteless Assigned Loans, if such destroyed instrument or
document is an original transfer document or instrument relating to such
Noteless Assigned Loan, the Borrower shall have up to ten (10) days from the
date when any Obligor has knowledge of such loss or destruction to deliver to
the Custodian a replacement instrument or document and comply with the
requirements of paragraph (1)(b) of Schedule 1.01(d) to the Revolving Credit
Agreement. As to all other Collateral, such Obligor shall cause the same to be
Delivered within three (3) Business Days of the acquisition thereof, provided
that Delivery shall not be required with respect to (1) accounts of the type
described in clauses (A) – (E) of Section 7.06 to the extent set forth therein,
(2) immaterial assets so long as (x) such assets are not included in the
Borrowing Base, (y) the Collateral Agent has a perfected first priority lien
(subject to Eligible Liens) on such assets and no other Person exercises Control
over such assets and such assets have not been otherwise “Delivered” to any
other Person, and (z) the aggregate value of all such assets collectively
described in this Section 7.01(a)(2) does not at any time exceed $75,000 and
(3) Uncertificated Securities so long as (x) such Uncertificated Securities are
not included in the Borrowing Base, (y) the Collateral Agent has a perfected
first priority lien (subject to Eligible Liens) on such Uncertificated

 

36



--------------------------------------------------------------------------------

Securities and no other Person exercises Control over such Uncertificated
Securities and such Uncertificated Securities have not been otherwise
“Delivered” to any other Person and (z) such Uncertificated Securities did not
become Uncertificated Securities in contemplation of the Delivery requirements
under this Agreement; and provided further that the proviso to clause (h) of the
definition of “Delivery” does not apply to any participation in a loan held by
an Obligor pursuant only to a customary participation agreement (it being
understood that under no circumstances will participations in a loan be included
as an Eligible Portfolio Investment, as defined in the Revolving Credit
Facility, whether or not such clause (h) has been complied with). In addition,
and without limiting the generality of the foregoing, each Obligor shall
promptly from time to time give, execute, deliver, file, record, authorize or
obtain all such financing statements, continuation statements, notices,
instruments, documents, account control agreements or any other agreements or
consents or other papers as may be necessary or as may be reasonably requested
by the Collateral Agent to create, preserve, perfect, maintain the perfection of
or validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:

(i)    keep full and accurate books and records relating to the Collateral in
all material respects and (to the extent reasonably necessary to create, perfect
or maintain the priority of any liens granted to the Collateral Agent in such
Collateral) stamp or otherwise mark such books and records in such a manner as
the Collateral Agent may reasonably require in order to reflect the security
interests granted by this Agreement;

(ii)    permit representatives and advisors of the Collateral Agent, upon
reasonable notice, at the sole expense of the Borrower, at any time during
normal business hours, to inspect and make abstracts from its books and records
pertaining to the Collateral, and permit representatives and advisors of the
Collateral Agent to be present at such Obligor’s place of business to receive
copies of communications and remittances relating to the Collateral, and forward
copies of any notices or communications received by such Obligor with respect to
the Collateral, all in such manner as the Collateral Agent may reasonably
require; provided that each such Obligor shall be entitled to have its
representatives and advisors present during any inspection of its books and
records at such Obligor’s place of business and the Collateral Agent shall not
conduct more than two (2) such inspections and visits in any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent inspections during such calendar year;

(iii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any Intellectual Property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office and the United States Copyright Office; and

 

37



--------------------------------------------------------------------------------

(iv)    at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Obligor’s title to or the Collateral Agent’s
security interest in all or any part of the Intellectual Property included in
the Collateral.

(b)    Unless released from the Collateral pursuant to Section 10.03(e) or (f),
once any Collateral has been Delivered, the Obligors shall not take or permit
any action that would result in such Collateral no longer being Delivered
hereunder and shall promptly from time to time give, execute, deliver, file,
record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or desirable in
the reasonable judgment of the Collateral Agent to continue the Delivered status
of any Collateral; provided that, in the event any previously Delivered General
Intangibles become Uncertificated Securities, Delivery shall not be required
with respect to such Uncertificated Securities so long as (x) such
Uncertificated Securities are not included in the Borrowing Base, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such Uncertificated Securities and no other Person exercises Control over
such Uncertificated Securities and such Uncertificated Securities have not been
otherwise “Delivered” to any other Person and (z) such Uncertificated Securities
did not become Uncertificated Securities in contemplation of the Delivery
requirements under this Agreement. Without limiting the generality of the
foregoing, the Obligors shall not terminate any arrangement with the Custodian
unless and until a successor Custodian reasonably satisfactory to the Collateral
Agent has been appointed and has executed all documentation necessary to
continue the Delivered status of the Collateral, which documentation shall be in
form and substance reasonably satisfactory to the Collateral Agent.

7.02    Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least twenty (20) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Agreement and
such Obligor provides the Collateral Agent with at least twenty (20) days prior
written notice of such permitted change (or such shorter period as may be
approved by the Collateral Agent in its sole discretion).

7.03    Other Liens, Financing Statements or Control. Except as otherwise
permitted under Section 6.02 of the Revolving Credit Agreement (as long as any
of the Revolving Credit Agreement Obligations are outstanding (other than
contingent expense reimbursement or indemnification obligations)) and the
applicable provisions of each other Debt Document, the Obligors shall not
(a) create or suffer to exist any Lien upon or with respect to any Collateral,
(b) file or suffer to be on file, or

 

38



--------------------------------------------------------------------------------

authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Collateral Agent is not named as the sole Collateral Agent for the
benefit of the Secured Parties, or (c) cause or permit any Person other than the
Collateral Agent to have NYUCC Control of any Deposit Account, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Right constituting part
of the Collateral.

7.04    Transfer of Collateral. Except as otherwise permitted under Section 6.03
of the Revolving Credit Agreement and the applicable provisions of each other
Debt Document, the Obligors shall not sell, transfer, assign, license or grant
an option or otherwise dispose of any Collateral.

7.05    Additional Subsidiary Guarantors. As contemplated by Section 5.08 of the
Revolving Credit Agreement, new Subsidiaries (other than an SBIC Subsidiary) of
the Borrower formed or acquired by the Borrower after the date hereof, existing
Subsidiaries of the Borrower that after the date hereof cease to constitute SBIC
Subsidiaries under the Revolving Credit Agreement, and any other Person that
otherwise becomes a Subsidiary (other than an SBIC Subsidiary) within the
meaning of the definition thereof, are required to become a “Subsidiary
Guarantor” under this Agreement, by executing and delivering to the Collateral
Agent a Guarantee Assumption Agreement in the form of Exhibit C hereto.
Accordingly, upon the execution and delivery of any such Guarantee Assumption
Agreement by any such Subsidiary, such Subsidiary shall automatically and
immediately, and without any further action on the part of any Person, become a
“Subsidiary Guarantor” and an “Obligor” for all purposes of this Agreement, and
Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto shall be deemed to be
supplemented in the manner specified in such Guarantee Assumption Agreement. In
addition, upon execution and delivery of any such Guarantee Assumption
Agreement, the new Subsidiary Guarantor makes the representations and warranties
set forth in Section 2 as of the date of such Guarantee Assumption Agreement and
shall be permitted to update the Annexes with respect to such Subsidiary.

7.06    Control Agreements. No Obligor shall open or maintain any account with
any bank, securities intermediary or commodities intermediary (other than
(A) any Agency Account, (B) any such accounts which hold solely money or
financial assets of an SBIC Subsidiary, (C) any payroll account so long as such
payroll account is coded as such, (D) withholding tax and fiduciary accounts or
any trust account maintained solely on behalf of a Portfolio Investment, and
(E) any account in which the aggregate value of deposits therein, together with
all other such accounts under this clause (E), does not at any time exceed
$75,000, provided that in the case of each of the foregoing clauses (A) through
(E), no other Person (other than the depository institution at which such
account is maintained) shall have NYUCC Control over such account and such
account shall not have been otherwise “Delivered” to any other Person), unless
such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has NYUCC Control over such account pursuant to a control
agreement in form and substance reasonably satisfactory to the Collateral Agent.

 

39



--------------------------------------------------------------------------------

7.07    Revolving Credit Agreement . Each Subsidiary Guarantor agrees to
perform, comply with and be bound by the covenants of the Revolving Credit
Agreement (as long as any of the Revolving Credit Agreement Obligations are
outstanding (other than contingent expense reimbursement or indemnification
obligations)) (which provisions are incorporated herein by reference),
applicable to such Subsidiary Guarantor as if each Subsidiary Guarantor were a
signatory to the Revolving Credit Agreement.

7.08    Pledged Equity Interests.

(a)    In the event any Obligor acquires rights in any Pledged Equity Interest
after the date hereof or any Excluded Equity Interest held by any Obligor
becomes a Pledged Equity Interest after the date hereof because it ceases to
constitute an Excluded Equity Interest, such Obligor shall promptly deliver to
the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity Interests.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Pledged Equity Interests
immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby;

(b)    Without the prior written consent of the Collateral Agent, no Obligor
shall vote to enable or take any other action to: (a) amend or terminate any
Organization Documents in any way that materially and adversely changes the
rights of such Obligor with respect to any Pledged Equity Interest or that
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest or the ability of the Collateral Agent to exercise its rights
and remedies under this Agreement with respect to such Pledged Equity Interest,
(b) other than as permitted under the Revolving Credit Agreement and each other
Debt Document, permit any issuer of any Pledged Equity Interest to dispose of
all or a material portion of their assets, or (c) cause any issuer of any
Pledged Equity Interests which are interests in a partnership or limited
liability company and which are not securities (for purposes of the NYUCC) on
the date hereof or the date acquired (if later) to elect or otherwise take any
action to cause such Pledged Equity Interests to be treated as securities for
purposes of the NYUCC; except if such Obligor shall promptly notify the
Collateral Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable in the Collateral Agent’s reasonable
discretion to establish the Collateral Agent’s NYUCC Control thereof;

(c)    Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto;

 

40



--------------------------------------------------------------------------------

(d)    Each Obligor that is a corporation that is an issuer of any
uncertificated Pledged Equity Interests hereby agrees that it will, subject to
the terms and conditions of Section 7.09 and the other terms and conditions
hereof, comply with all instructions of the Collateral Agent with respect to
such uncertificated Pledged Equity Interests without further consent by the
applicable owner or holder of such uncertificated Pledged Equity Interests; and

(e)    All Pledged Interests that are Equity Interests of Subsidiaries shall at
all times be Delivered.

7.09    Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

(a)    So long as no Event of Default or Trigger Event shall have occurred and
be continuing:

(i)    each Obligor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or any Debt Document; provided, however, that (A) each
Obligor will give the Collateral Agent at least five (5) Business Days’ notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right that could reasonably be expected to adversely
affect in any material respect the value, liquidity or marketability of any
Collateral or the creation, perfection and priority of the Collateral Agent’s
Lien; and (B) none of the Obligors will exercise or refrain from exercising any
such right, as the case may be, if the Collateral Agent gives an Obligor notice
that, in the Collateral Agent’s reasonable judgment, such action (or inaction)
could reasonably be expected to adversely affect in any material respect the
value, liquidity or marketability of any Collateral or the creation, perfection
and priority of the Collateral Agent’s Lien or the ability of the Collateral
Agent to exercise its rights and remedies under this Agreement with respect to
such Pledged Interest;

(ii)    each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Debt Documents; provided, however, that (except with
respect to any Pledged Interest that is also a Portfolio Investment) any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral, be

 

41



--------------------------------------------------------------------------------

Delivered hereunder and remain subject to the first priority Lien of the
Collateral Agent, and, in each case, shall, if received by any of the Obligors,
be received in trust for the benefit of the Collateral Agent, shall be
segregated from the other property or funds of the Obligors, and shall be
forthwith Delivered hereunder in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be and
remain subject to the first priority Lien of the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations;
provided that the Obligors shall be permitted to take any action with respect to
cash described in clauses (B) and (C) not prohibited by the other Debt
Documents; and

(iii)    the Collateral Agent will execute and deliver (or cause to be executed
and delivered) to any Obligor all such proxies and other instruments as such
Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7.09(a)(ii) hereof.

(b)    Automatically upon the occurrence of a Trigger Event, and upon the
election of the Collateral Agent upon the occurrence and during the continuance
of an Event of Default:

(i)    all rights of each Obligor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

(ii)    the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all moneys due or to
become due to any Obligor in respect of the Pledged Debt or other Portfolio
Investments, and each of the Obligors hereby authorizes each such debtor to make
such payment directly to the Collateral Agent (or its designee) without any duty
of inquiry;

(iii)    without limiting the generality of the foregoing, the Collateral Agent
may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including the right to exchange, in its discretion, any and all of the
Pledged Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon

 

42



--------------------------------------------------------------------------------

the exercise by any such issuer of any right, privilege or option pertaining to
any Pledged Interests or any Portfolio Investments, and, in connection
therewith, to deposit and deliver any and all of the Pledged Interests or any
Portfolio Investments with any committee, depository, transfer agent, registrar
or other designated agent upon such terms and conditions as it may determine;
and

(iv)    all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Obligors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

7.10    Commercial Tort Claims. Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000 individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

7.11    Intellectual Property. Each Obligor hereby covenants and agrees as
follows:

(a)    it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

(b)    it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademarks at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;

(c)    it shall promptly notify the Collateral Agent if it knows or has reason
to know that any item of the Intellectual Property that in its reasonable
business judgment is material to the business of any Obligor may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any material adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court, other than in the ordinary course of prosecuting
and/or maintaining the applications or registrations of such Intellectual
Property;

 

43



--------------------------------------------------------------------------------

(d)    it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

(e)    in the event that it has knowledge that any Intellectual Property owned
by or exclusively licensed to any Obligor is infringed, misappropriated, or
diluted by a third party, such Obligor shall, except as it determines otherwise
in its reasonable business judgment, promptly take all reasonable actions to
stop such infringement, misappropriation, or dilution and protect its rights in
such Intellectual Property including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages;

(f)    it shall promptly (but in no event more than thirty (30) days after any
Obligor obtains knowledge thereof) report to the Collateral Agent (i) the filing
by or on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto;

(g)    it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit D hereto;

(h)    it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

(i)    it shall take all steps reasonably necessary to protect the secrecy of
all Trade Secrets, including entering into confidentiality agreements with its
employees and labeling and restricting access to secret information and
documents; and

 

44



--------------------------------------------------------------------------------

(j)    it shall continue to collect, at its own expense, all amounts due or to
become due to such Obligor in respect of the Intellectual Property Collateral or
any portion thereof. In connection with such collections, each Obligor may take
(and, while an Event of Default exists, at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists, the Collateral
Agent shall have the right at any time, to notify, or require any Obligor to
notify, any obligors with respect to any such amounts of the existence of the
security interest created hereby.

Section 8.    Acceleration Notice; Remedies; Distribution of Collateral.

8.01    Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto (other than Obligors) of the receipt and contents
thereof (any such notice is referred to herein as a “Acceleration Notice”).

8.02    Preservation of Rights. The Collateral Agent shall not be responsible in
any way for any depreciation in the value of the Collateral nor be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

8.03    Events of Default, Etc. During the period during which an Event of
Default or a Trigger Event shall have occurred and be continuing:

(a)    each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

(b)    the Collateral Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

(c)    the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);

 

45



--------------------------------------------------------------------------------

(d)    the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

(e)    the Collateral Agent may, upon reasonable prior notice (provided that at
least ten (10) Business Days’ prior notice shall be deemed to be reasonable) to
the Obligors of the time and place (or, if such sale is to take place on the
NYSE or any other established exchange or market, prior to the time of such sale
or other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 8.03 shall be applied in accordance with Section 8.06.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

 

46



--------------------------------------------------------------------------------

8.04    Deficiency. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 8.03 are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any such deficiency.

8.05    Private Sale. The Collateral Agent and the Secured Parties shall incur
no liability as a result of the sale of the Collateral, or any part thereof, at
any private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.

8.06    Application of Proceeds. Except as otherwise herein expressly provided
in this Section 8.06, after the occurrence and during the continuance of an
Event of Default and pursuant to the exercise of any remedies under this
Section 8, the proceeds of any collection, sale or other realization of all or
any part of the Collateral of any Obligor (including any other cash of any
Obligor at the time held by the Collateral Agent under this Agreement) shall be
applied by the Collateral Agent as follows:

First, to the payment of out-of-pocket costs and expenses of such collection,
sale or other realization, including out-of-pocket costs and expenses of the
Collateral Agent and the reasonable and documented fees and expenses of its
agents and counsel, and all expenses incurred and advances made by the
Collateral Agent in connection therewith;

Second, to the payment of any fees and other amounts then owing by such Obligor
to (x) the Collateral Agent in its capacity as such, (y) the Revolving
Administrative Agent in its capacity as such and (z) any Financing Agent in its
capacity as such (in the case of clauses (x), (y) and (z), ratably based on the
aggregate amount of such fees and other amounts);

Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Agreement shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

Fourth, after application as provided in clauses “First”, “Second”, and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

47



--------------------------------------------------------------------------------

For the avoidance of doubt, payments made pursuant to Section 2.08(b) of the
Revolving Credit Agreement (or any analogous provisions in any amendment,
modification, supplement, amendment and restatement, extension, refinancing or
replacement thereof) shall not be subject to this Section 8.06 or to
Section 5.02, unless the Collateral Agent, after the occurrence and continuation
of an Event of Default, has directed the actions giving rise to such payments.

In making the allocations required by this Section 8, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Collateral Agent
may, in its sole discretion, at the time of any application under this
Section 8, withhold all or any portion of the proceeds otherwise to be applied
to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive NYUCC
Control of the Collateral Agent, to the extent that it in good faith believes
that the information provided to it pursuant to Section 9.02 is either
incomplete or inaccurate and that application of the full amount of such
proceeds to the Secured Obligations would be disadvantageous to any Secured
Party. All distributions made by the Collateral Agent pursuant to this Section 8
shall be final (subject to any decree of any court of competent jurisdiction),
and the Collateral Agent shall have no duty to inquire as to the application by
the other Secured Parties of any amounts distributed to them.

Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 8.06.

8.07     Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default or Trigger Event has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default or Trigger Event, the Collateral Agent is hereby appointed
the attorney-in-fact of each Obligor for the purpose of carrying out the
provisions of this Agreement and the other Loan Documents and taking of any
action and executing any instruments which the Collateral Agent may reasonably
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. None of the
Collateral Agent or the Secured Parties shall incur any liability in connection
with or arising from its exercise of such power of attorney. Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same. Each Obligor hereby ratifies
all that said attorneys shall lawfully do or cause to be done in accordance with
the terms hereof.

 

48



--------------------------------------------------------------------------------

8.08    Intellectual Property. For the purpose of enabling the Collateral Agent,
upon the occurrence and during the continuance of an Event of Default or a
Trigger Event, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor (exercisable without payment of royalty or other compensation to
such Obligor). Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout thereof. If any Event of Default shall have
occurred and be continuing, upon the written demand of the Collateral Agent,
each Obligor shall execute and deliver to the Collateral Agent an assignment or
assignments of any registered Patents, Trademarks (including goodwill) and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.

Section 9.    The Collateral Agent.

9.01    Appointment; Powers and Immunities. ING is hereby confirmed and
reaffirmed as having been irrevocably appointed to act as the collateral agent
hereunder and under the other Loan Documents by each Revolving Lender, the
Revolving Administrative Agent, each Financing Agent and, by acceptance of the
benefits of this Agreement and the other Security Documents, each Designated
Indebtedness Holder and in such capacity has been and is authorized to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms of this Agreement, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article IX
(other than the Borrower’s right to consent to the appointment of a successor
Collateral Agent in accordance with Section 9.08) are solely for the benefit of
the Collateral Agent and the Secured Parties, and no Obligor shall have rights
as a third party beneficiary of any of such provisions. Without limiting the
generality of the foregoing, it is understood that such powers authorize the
Collateral Agent to enter into the agreements and the other documents
contemplated by Section 5.08 of the Revolving Credit Agreement on behalf of
itself and the other Secured Parties hereunder. The Collateral Agent (which term
as used in this sentence and in Section 9.06 and the first sentence of
Section 9.07 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees and agents):

(a)    shall have no duties or obligations except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, a
fiduciary with respect to or subject to any other implied duties with respect
to, the Revolving Administrative Agent, any Revolving Lender, any Financing
Agent or any Designated Indebtedness Holder regardless of whether a Default or
Trigger Event has occurred and is continuing;

 

49



--------------------------------------------------------------------------------

(b)    shall have no duty to take any discretionary action or exercise any
discretionary powers;

(c)    shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for or have any duty to ascertain or inquire into any recitals,
statements, representations or warranties contained in or made in connection
with this Agreement or any other Debt Document or in any notice delivered
hereunder, or in any other certificate, report or other document referred to or
provided for in, or received by it under, this Agreement or any other Debt
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other agreement, instrument or document
referred to or provided for herein or therein, or for the creation, perfection
or priority of any Lien purported to be created by this Agreement or any other
Loan Document or the value or the sufficiency of any Collateral, or for any
failure by the Obligors or any other Person to perform or observe any of its
obligations hereunder;

(d)    except as expressly set forth herein and in the other Loan Documents,
shall have no duty to disclose any information relating to any company that is
communicated to or obtained by the Person serving as Collateral Agent or any of
its Affiliates in any capacity;

(e)    shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in
Section 3, or the Liens created pursuant to Section 4; and

(f)    shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

9.02    Information Regarding Secured Parties. The Borrower will at such times
and from time to time as shall be reasonably requested by the Collateral Agent
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Revolving Credit Agreement Obligations) as at a date
specified in such request. The Collateral Agent shall provide any such list to
any Secured Party upon request. The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, such information, and
such information shall be conclusive and binding for all purposes of this
Agreement, except to the extent the Collateral Agent shall have been notified by
a Secured Party in writing that such information as set forth on any such list
is inaccurate or in dispute between such Secured Party and the Borrower.

 

50



--------------------------------------------------------------------------------

9.03    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Collateral Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by or on behalf of the
proper Person or Persons, and shall not incur any liability for relying thereon.
The Collateral Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Collateral Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other communication (including any thereof by
telephone, telecopy, telex, telegram, cable or electronic mail) believed by it
to be genuine and to have been signed or sent by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Collateral Agent. As to any
matters not expressly provided for by this Agreement, the Collateral Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by (i) the
Required Secured Parties (except as set forth in the following clause (ii)) or
(ii) where expressly permitted in Section 10.03, each of the Required Secured
Parties, the Required Revolving Lenders and/or the Required Designated
Indebtedness Holders, as applicable (or, in each case, such higher standard
provided in the applicable Loan Document or Designated Indebtedness Document, as
applicable), and such instructions of the (i) Required Secured Parties (except
as set forth in the following clause (ii)) or (ii) where expressly permitted in
Section 10.03, each of the Required Secured Parties, the Required Revolving
Lenders and/or the Required Designated Indebtedness Holders, as applicable (or,
in each case, such higher standard provided in the applicable Loan Documents or
Designated Indebtedness Document, as applicable) and any action taken or failure
to act pursuant thereto shall be binding on all of the Secured Parties. If in
one or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.

9.04    Rights as a Secured Party. With respect to its obligation to extend
credit under the Revolving Credit Agreement, ING (and any successor acting as
Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Agreement shall have the same rights and powers in its capacity as a
Secured Party as any other Secured Party and may exercise the same as though it
were not acting as Collateral Agent, and the term “Secured Party” or “Secured
Parties” shall, unless the context otherwise indicates, include the Collateral
Agent in its individual capacity. ING (and any successor acting as Collateral
Agent) and its Affiliates may (without having to account therefor to any other
Secured Party) accept deposits from, lend money to, make investments in and
generally engage in any kind of banking, trust or other business with

 

51



--------------------------------------------------------------------------------

any of the Obligors (and any of their Subsidiaries or Affiliates) as if it were
not acting as Collateral Agent, and ING and its Affiliates may accept fees and
other consideration from any of the Obligors for services in connection with
this Agreement or otherwise without having to account for the same to the other
Secured Parties.

9.05    Indemnification. Each Revolving Lender, the Revolving Administrative
Agent (but only to the extent the Revolving Administrative Agent and the
Collateral Agent are not the same Person), each Financing Agent and, by
acceptance of the benefits of this Agreement and the other Security Documents,
each Designated Indebtedness Holder, severally agrees to indemnify the
Collateral Agent and each Related Party of the Collateral Agent (each such
Person being called an “Indemnitee”) (to the extent not reimbursed under
Section 10.04, but without limiting the obligations of the Obligors under
Section 10.04) ratably (determined at the time that the applicable indemnity
payment is sought) in accordance with the aggregate Secured Obligations held by
the Revolving Lenders and the Designated Indebtedness Holders, for any and all
liabilities, obligations, losses, claims, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of, in connection
with, or by reason of any actual or probable claim, litigation, investigation or
proceeding, whether based in contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto, in connection with or in any way
relating to or arising out of this Agreement, any other Debt Documents, or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
that the Obligors are obligated to pay under Section 10.04, but excluding,
unless an Event of Default or a Trigger Event has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that such indemnity shall not
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, claims, damages, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

9.06    Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent and each Financing Agent (and each Revolving
Lender and each Designated Indebtedness Holder by acceptance of the benefits of
this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own analysis and decisions in taking or not taking action under or based on this
Agreement and any other Debt Document or any related agreement or any document
furnished hereunder or thereunder to which it is a party. Except as otherwise
expressly

 

52



--------------------------------------------------------------------------------

provided herein, the Collateral Agent shall not be required to keep itself
informed as to the performance or observance by any Obligor of this Agreement,
any other Debt Document or any other document referred to or provided for herein
or therein or to inspect the properties or books of any Obligor. The Collateral
Agent shall not have any duty or responsibility to disclose, and shall not be
liable for failure to disclose, any information relating to any Obligor or any
of its Subsidiaries (or any of their Affiliates) that may come into the
possession of the Collateral Agent or any of its Affiliates, except for notices,
reports and other documents and information expressly required to be furnished
to the other Secured Parties by the Collateral Agent hereunder.

9.07    Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Collateral Agent shall not be required to take any action that in the
judgment of the Collateral Agent would violate any applicable law.

9.08    Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by notifying the other Secured Parties and the
Obligors. Upon any such resignation, the Required Secured Parties shall have the
right, with the consent of the Borrower not to be unreasonably withheld,
conditioned or delayed provided that no such consent shall be required if an
Event of Default or a Trigger Event has occurred and is continuing to appoint a
successor Collateral Agent. If no successor Collateral Agent shall have been so
appointed by the Required Secured Parties and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent gives
notice of its resignation, then the retiring Collateral Agent may, on behalf of
the other Secured Parties, appoint a successor Collateral Agent, that shall be a
financial institution that has an office in New York, New York and has a
combined capital and surplus and undivided profits of at least $1,000,000,000.
Upon the acceptance of its appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Section 9 and
Section 10.04 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Collateral Agent.
The Borrower shall pay to any successor Collateral Agent the reasonable fees and
charges necessary to induce such successor Collateral Agent to accept its
appointment hereunder, such payment to be made as and when invoiced by the
successor Collateral Agent.

9.09    Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible in any way
for such agents or attorneys-in-fact selected by it in good faith.

 

53



--------------------------------------------------------------------------------

Section 10.    Miscellaneous.

10.01    Notices. All notices, requests, consents and other demands hereunder
and other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied (to the extent provided in the Revolving
Credit Agreement), emailed or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages to this
Agreement or, in the case of any Financing Agent or Designated Indebtedness
Holder that shall become a party hereto after the date hereof, at such “Address
for Notices” as shall be specified pursuant to or in connection with the joinder
agreement executed and delivered by such Financing Agent or Designated
Indebtedness Holder pursuant to Section 6.01 (provided that notices to any
Subsidiary Guarantor shall be given to such Subsidiary Guarantor care of the
Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All notices to any Revolving Lender or Designated
Indebtedness Holder that is not a party hereto shall be given to the Revolving
Administrative Agent for such Revolving Lender or the Financing Agent for such
Designated Indebtedness Holder (or, if there is no Financing Agent, to each
Designated Indebtedness Holder).

10.02    No Waiver. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise by the Collateral Agent
or any Secured Party of any right, power or remedy, or any abandonment or
discontinuance of steps to enforce such right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies of the Collateral Agent and the Secured Parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Obligors therefrom shall in any event be
effective unless the same shall be permitted by Section 10.03, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

10.03    Amendments to Security Documents. Except as otherwise provided in any
Security Document, the terms of this Agreement and the other Security Documents
may be waived, altered, amended or modified only by an agreement or agreements
in writing duly executed and entered into by each Obligor and the Collateral
Agent, with the consent of the Required Secured Parties and the Required
Revolving Lenders; provided that:

(a)    no such amendment shall adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party;

(b)    without the prior written consent of each of the Revolving Lenders under
the Revolving Credit Agreement, the Collateral Agent shall not release all or
substantially all of the collateral under the Security Documents or release all
or substantially all of the Subsidiary Guarantors from their guarantee
obligations

 

54



--------------------------------------------------------------------------------

under Section 3 hereof prior to the Termination Date (except that if any amounts
have become due and payable in respect of (x) interest on or principal of any
Designated Indebtedness Obligations or (y) Hedging Agreement Obligations, and
shall have remained unpaid for thirty (30) or more days, then the prior written
consent (voting as a single group) of the holders of a majority in interest of
the Designated Indebtedness Obligations and the Hedging Agreement Obligations,
whichever of such obligations are then due and payable, will also be required to
release all or substantially all of such collateral or guarantee obligations,
whether before or after the Termination Date);

(c)    without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;

(d)    without the consent of the Collateral Agent, no modification, supplement
or waiver shall modify the terms of Section 9 or this Section 10.03;

(e)    to the extent not inconsistent with clause (b) above, the Collateral
Agent is authorized to release any Collateral that is either the subject of a
disposition not prohibited under the Revolving Credit Agreement, or to which the
Required Revolving Lenders (or such higher standard provided in the applicable
Loan Document subject to the Revolving Credit Agreement, and the Required
Designated Indebtedness Holders (or such higher standard provided in the
applicable Designated Indebtedness Document) shall have consented and will, at
the Obligors’ expense, execute and deliver to any Obligor such documents
(including any UCC termination statements, lien releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form)) as such Obligor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; notwithstanding the
foregoing, Portfolio Investments constituting Collateral shall be automatically
released from the lien of this Agreement and the other Security Documents,
without any action of the Collateral Agent or any other Secured Party, in
connection with any disposition of Portfolio Investments that (i) occurs in the
ordinary course of the Borrower’s business and (ii) is not prohibited under any
of the Debt Documents;

(f)    to the extent not inconsistent with clause (b) above, the Collateral
Agent is authorized to release any Subsidiary Guarantor from any of its
guarantee obligations under Section 3 hereof to the extent such Subsidiary is
(w) expressly permitted to be released in accordance with Section 9.02(c) of the
Revolving Credit Agreement, (x) the subject of a disposition not prohibited
under the Debt Documents, (y) ceases to be a Subsidiary as a result of a
transaction not prohibited under the Debt Documents, or (z) to which each of the
Required Secured Parties, the Required Revolving Lenders and the Required
Designated Indebtedness Holders (or, in each case, such higher standard provided
in the

 

55



--------------------------------------------------------------------------------

applicable Loan Document or Designated Indebtedness Document, as applicable)
shall have consented, and, upon such release, the Collateral Agent is authorized
to release any collateral security granted by such Subsidiary Guarantor
hereunder and under the other Security Documents; and

(g)    this Section 10.03 shall be subject to the provisions related to
“Defaulting Lenders” in the Revolving Credit Agreement.

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent shall, promptly but in any event within five (5) Business Days of written
request by the Borrower (and at the sole cost and expense of the Borrower),
(i) execute and deliver termination statements and other releases and
instruments (in recordable form if appropriate) that the Collateral Agent
reasonably believes is necessary to effect such release and (ii) otherwise take
such actions as the Borrower may reasonably request in order to effect the
release and transfer of such Collateral. Notwithstanding the foregoing to the
contrary, if the Termination Date shall have occurred with respect to any Class,
then the consent rights of such Class (and the related Required Revolving
Lenders or Required Designated Indebtedness Holders) under this Section 10.03
shall terminate.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties and their
respective Affiliates for all documented out-of-pocket fees, costs and expenses
incurred by them (including the reasonable and documented fees, charges and
disbursements of legal counsel and of any necessary special and/or local counsel
for the Collateral Agent (other than the allocated costs of internal counsel))
in connection with (i) any Event of Default or Trigger Event and any enforcement
or collection proceeding resulting therefrom, including all manner of
participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section 10.04, and all such costs and expenses
shall be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.

 

56



--------------------------------------------------------------------------------

(b)    Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, or (ii) any actual or prospective claim, litigation,
investigation or proceeding (including any investigation or inequity) relating
to any of the foregoing, whether based on contract, tort or any other theory and
whether brought by the Borrower, any Indemnitee or a third party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee. Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes (as
defined in the Revolving Credit Agreement) is subject to the provisions of
Section 2.14 of the Revolving Credit Agreement and analogous provisions, if any,
in Designated Indebtedness Documents.

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the obligations of the Borrower under the preceding provisions of this
subsection.

10.05    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns of the Obligors and the Secured Parties, except that none
of the Obligors shall assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent and the Financing Agents,
if any (or, if there are no such Financing Agents, the Required Designated
Indebtedness Holders) (and any attempted assignment or transfer by any Obligor
without such consent shall be null and void). Nothing in this Agreement, express
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Collateral Agent and the Secured Parties) any legal or equitable right, remedy
or claim under or by reason of this Agreement. This Agreement may be assigned by
the Collateral Agent without the consent of any Obligor to any successor
Collateral Agent that is appointed in accordance with the Credit Agreement or
the Guarantee and Security Agreement.

10.06    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute

 

57



--------------------------------------------------------------------------------

a single contract. This Agreement, any agreements or documents executed,
delivered or filed for the purposes of perfecting the Collateral Agent’s liens
in the Collateral and any separate letter agreements with respect to fees
payable to the Collateral Agent constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07    Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

10.08    Governing Law; Submission to Jurisdiction.

(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)    Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement against any Obligor or its
properties in the courts of any jurisdiction.

 

58



--------------------------------------------------------------------------------

(c)    Waiver of Venue. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 10.08. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 10.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 10.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

10.09    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.

10.10    Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.11    Termination. When all Secured Obligations of any Class have been paid
in full (other than contingent expense reimbursement or indemnification
obligations), and all commitments of the holders thereof to extend credit that
would be Secured Obligations have expired or been terminated and any letters of
credit outstanding under the applicable Debt Documents governing such Secured
Obligations have (i) expired or (ii) terminated, the Collateral Agent shall, on
behalf of the holders of such Secured Obligations, deliver to the Obligors such
termination statements and releases and other documents necessary and
appropriate to evidence the termination of all agreements, obligations and liens
related to such Secured Obligations as the Obligors may reasonably request, all
at the sole cost and expense of the Obligors; provided however that the
Collateral Agent shall not have any obligation to do so under the circumstances
set forth in the parenthetical provision in Section 10.03(b) except to the
extent provided therein.

 

59



--------------------------------------------------------------------------------

10.12    Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Agreement will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

10.13    Amendment and Restatement. The Agreement amends and restates the
Existing Security Agreement. As between the Obligors and the Collateral Agent,
all references to the Existing Security Agreement in any Loan Document (other
than this Agreement) or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof.
The amendment and restatement contained herein shall not in any manner be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, any of the obligations and liabilities of
any Obligor evidenced by or arising under the Existing Security Agreement, and
the liens and security interests securing the obligations and liabilities owed
to the Collateral Agent shall not in any manner be impaired, limited,
terminated, waived or released and are deemed continuously perfected.

[Signature page follows]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Guarantee, Pledge and Security Agreement to be duly executed and delivered as of
the day and year first above written,

 

FIDUS INVESTMENT CORPORATION By:   /s/ Shelby E. Sherard Name:   Shelby E.
Sherard Title:   Chief Financial Officer, Chief Compliance Officer and Corporate
Secretary FIDUS INVESTMENT HOLDINGS, INC. By:   /s/ Shelby E. Sherard Name:  
Shelby E. Sherard Title:   Secretary FCMGI, INC. By:   /s/ Shelby E. Sherard
Name:   Shelby E. Sherard Title:   Secretary BBRSS BLOCKER CORP. By:   /s/
Shelby E. Sherard Name:   Shelby E. Sherard Title:   Secretary

 

[Amended and Restated Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

FCDS CORP. By:   /s/ Shelby E. Sherard Name:   Shelby E. Sherard Title:   Chief
Financial Officer and Secretary

Address for Notices

 

Fidus Investment Corporation

1603 Orrington Avenue, Suite 1005

Evanston, Illinois 60201

Attention: Shelby E. Sherad

Telephone: (847) 859-3940

Fax: (847) 859-3953

E-Mail: ssherard@fidusinv.com

 

With a copy (which shall not constitute notice) to:

 

Eversheds Sutherland (US) LLP

700 Sixth Street, NW, Suite 700

Washington, DC 20001-3980

Attention: R. Christian Walker, Esq.

Telephone Number: (202) 383-0872

Fax: (202) 637-3593

E-Mail: christianwalker@eversheds-sutherland.com

 

[Amended and Restated Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as Revolving Administrative Agent and Collateral Agent

By   /s/ Patrick Frisch Name: Patrick Frisch Title: Managing Director By:   /s/
Dominik G. Breuer Name: Dominik G. Breuer Title: Vice President

Address for Notices

 

ING Capital LLC

1133 Avenue of the Americas

New York, New York 10036

Attention: Dominik Breuer

Telephone: (646) 424-6269

Telecopier: (646) 424-6919

E-Mail: Dominik.Breuer@ing.com

 

with a copy, which shall not constitute notice, to:

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036-6797

Attention: Jay R. Alicandri

Telecopier: (212) 698-3599

Telephone: (212) 698-3800

E-Mail: jay.alicandri@dechert.com

 

[Amended and Restated Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Agreement Regarding Uncertificated Equity Interests]

AGREEMENT REGARDING UNCERTIFICATED EQUITY INTERESTS (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of [                    ], 20[    ], among
[                    ] (the “Pledgor”), ING Capital LLC, as collateral agent for
the Secured Parties hereinafter referred to (in such capacity, together with its
successors in such capacity, the “Collateral Agent”), and
[                    ], as the issuer of the Issued Pledged Interests (as
defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Collateral Agent have
entered into an Amended and Restated Guarantee, Pledge and Security Agreement,
dated as of April 24, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
under which, among other things, in order to secure the payment of the Secured
Obligations (as defined in the Security Agreement) under the Debt Documents (as
defined in the Security Agreement), the Pledgor has or will pledge to the
Collateral Agent for the benefit of the Secured Parties (as defined in the
Security Agreement), and grant a security interest in favor of the Collateral
Agent for the benefit of the Secured Parties (as defined in the Security
Agreement) in, all of the right, title and interest of the Pledgor in and to any
and all of its Equity Interests (as defined in the Security Agreement),
including without limitation any “uncertificated securities” (as defined in
Section 8-102(a)(18) of the UCC, as adopted in the State of New York)
(“Uncertificated Securities”), partnership interests, limited liability company
interests, uncertificated capital stock and any other uncertificated ownership
interests from time to time issued by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor (with all of such
Uncertificated Securities, partnership Interests, limited liability company
interests, uncertificated capital stock and any other uncertificated ownership
interests being herein collectively called the “Issuer Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the Security
Agreement in the Issuer Pledged Interests, to vest in the Collateral Agent
control of the Issuer Pledged Interests and to provide for the rights of the
parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, following its receipt of a notice from the Collateral
Agent stating that the Collateral Agent is exercising exclusive control of the
Issuer Pledged Interests, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, following its receipt of a notice
from the Collateral



--------------------------------------------------------------------------------

Agent stating that the Collateral Agent is exercising exclusive control of the
Issuer Pledged Interests, not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Interests originated by any person or
entity other than the Collateral Agent (and its successors and assigns) or a
court of competent jurisdiction.

2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Collateral Agent) has been received by it, and
(ii) the security interest of the Collateral Agent in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.

3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Collateral Agent, for the benefit of the Secured
Parties (as defined in the Security Agreement), does not violate the charter,
by-laws, partnership agreement, membership agreement or any other agreement
governing the Issuer or the Issuer Pledged Interests, and (ii) the Issuer
Pledged Interests consisting of capital stock of a corporation are fully paid
and non-assessable (if applicable).

4.    Following its receipt of a notice from the Collateral Agent stating that
the Collateral Agent is exercising exclusive control of the Issuer Pledged
Interests and until the Collateral Agent shall have delivered written notice to
the Issuer that all of the Secured Obligations (as defined in the Security
Agreement) under the Loan Documents (as defined in the Security Agreement) have
been paid in full and this Agreement is terminated, the Issuer will send any and
all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Collateral Agent
only by wire transfers to such account as the Collateral Agent shall instruct.

5.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Collateral Agent and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Collateral Agent, the Issuer and the
Pledgor.

6.    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 6.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

 

[                                         ],

as Pledgor

By:       Name:   Title:

ING CAPITAL LLC,

as Collateral Agent

By:       Name:   Title: By:       Name:   Title:

[                                         ],

as the Issuer

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Notice of Designation]

for Designated Indebtedness]

[Date]

ING Capital LLC,

as Collateral Agent

1325 Avenue of the Americas

New York, New York 10019

Attention: Dominik Breuer

Ladies and Gentlemen:

Reference is made to the Amended and Restated Guarantee, Pledge and Security
Agreement, dated as of April 24, 2019 (as modified and supplemented and in
effect from time to time, the “Guarantee and Security Agreement”), among Fidus
Investment Corporation, the Subsidiary Guarantors referred to therein, ING
Capital LLC, as administrative agent for the Revolving Lenders referred to
therein, the Financing Agents or Designated Indebtedness Holders referred to
therein, and ING Capital LLC, as collateral agent for the Secured Parties
referred to therein. Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Guarantee and Security
Agreement.

Pursuant to Section 6.01 of the Guarantee and Security Agreement, the Borrower
hereby designates the following Indebtedness as “Designated Indebtedness” under
the Guarantee and Security Agreement:

[Complete as appropriate]

 

FIDUS INVESTMENT CORPORATION

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Guarantee Assumption Agreement]

GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of                     ,     ,         
by [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR], a                      (the
“Additional Subsidiary Guarantor”), in favor of ING Capital LLC, as collateral
agent for the Secured Parties under and as defined in the Guarantee and Security
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Collateral Agent”).

Fidus Investment Corporation (the “Borrower”), the Subsidiary Guarantors
referred to therein, ING Capital LLC, as administrative agent for the Revolving
Lenders referred to therein, the Financing Agents or Designated Indebtedness
Holders referred to therein, and ING Capital LLC, as collateral agent for the
Secured Parties referred to therein, are parties to the Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of April 24, 2019 (as
modified and supplemented and in effect from time to time, the “Guarantee and
Security Agreement”) pursuant to which such Subsidiary Guarantors have
guaranteed the “Guaranteed Obligations” (as defined therein), and the Borrower
and such Subsidiary Guarantors have granted liens in favor of the Collateral
Agent as collateral security for the “Secured Obligations” (as defined therein).
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.

Pursuant to Section 7.05 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto. Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral.

In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement with respect to itself and its obligations under this
Guarantee Assumption Agreement, as if each reference in such Sections to the
Guarantee and Security Agreement included reference to this Guarantee Assumption
Agreement and Annexes hereto.



--------------------------------------------------------------------------------

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

By:     Name: Title:

Accepted and agreed:

 

ING CAPITAL LLC, as Collateral Agent By:     Name: Title: By:     Name: Title:



--------------------------------------------------------------------------------

Appendix A

SUPPLEMENTS TO ANNEXES TO

GUARANTEE AND SECURITY AGREEMENT

Supplement to Annex 2.05:

[to be completed]

Supplement to Annex 2.07:

[to be completed]

Supplement to Annex 2.08:

[to be completed]

Supplement to Annex 2.09:

[to be completed]

Supplement to Annex 2.10:

[to be completed]

Supplement to Annex 2.11:

[to be completed]



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Intellectual Property Security Agreement]

NOTICE OF GRANT OF

SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS]

NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] (the
“Notice”), dated as of                     , made by Fidus Investment
Corporation, a Maryland corporation (the “Borrower”), and the other direct or
indirect subsidiaries of the Borrower party hereto from time to time
(collectively the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), in favor of ING CAPITAL LLC, as Collateral Agent (the “Secured
Party”).

WHEREAS, the Obligors are the owners of certain [“Copyrights”] [“Patents”]
[“Trademarks”] (as defined in the Guarantee and Security Agreement referenced
below), including the [copyright registrations and applications] [issued patents
and patent applications] [trademark and service mark registrations and trademark
and service mark applications] set forth on Schedule I attached hereto;

WHEREAS, pursuant to the terms and conditions of the Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of April 24, 2019 (as
modified and supplemented and in effect from time to time), by and among the
Obligors, ING Capital LLC, as administrative agent for the Revolving Lenders
referred to therein, the Financing Agents or Designated Indebtedness Holders
referred to therein, and ING Capital LLC, as collateral agent for the Secured
Parties referred to therein (the “Guarantee and Security Agreement”), the
Obligors granted, assigned and conveyed to the Secured Party a security interest
in, and lien on, certain Intellectual Property (and all associated rights and
interests therewith) owned by the Obligors, including the [Copyrights] [Patents]
[Trademarks] now existing or hereafter acquired and all products and proceeds of
the foregoing (collectively, the [“Copyright Collateral”] [“Patent Collateral”]
[“Trademark Collateral”]); and

WHEREAS, pursuant to the Guarantee and Security Agreement, the Obligors agreed
to execute and deliver to the Secured Party this Notice for purposes of filing
the same with the [United States Copyright Office (the “Copyright Office”)]
[United States Patent and Trademark Office (the “PTO”)] to confirm, evidence and
perfect the security interest in the [Copyright Collateral] [Patent Collateral]
[Trademark Collateral] granted pursuant to the Guarantee and Security Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Security Agreement, the Obligors hereby grant, assign and convey
to the Secured Party a security interest in, and lien, on the [Copyright
Collateral] [Patent Collateral] [Trademark Collateral], provided that the grant
of security interest shall not include any Excluded Assets (as defined in the
Guarantee and Security Agreement).



--------------------------------------------------------------------------------

The Obligors hereby acknowledge the sufficiency and completeness of this Notice
to create the security interest in the [Copyright Collateral] [Patent
Collateral] [Trademark Collateral] and to grant the same to the Secured Party,
and the Obligors hereby request the [Copyright Office] [PTO] to file and record
the same together with the annexed Schedule I.

The Obligors and the Secured Party hereby acknowledge and agree that the
security interest in the Copyright Collateral may only be terminated in
accordance with the terms of the Guarantee and Security Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.

 

[                                         ]

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

STATE OF    )    ) ss.: COUNTY OF    )

On this      day of                     ,         , before me personally came
                    , to me known to be the person who signed the foregoing
instrument and who being duly sworn by me did depose and state that such person
is the [                    ] of [                    ]; such person signed the
instrument in the name of [                    ]; and such person had the
authority to sign the instrument on behalf of [                    ].

 

 

 

Notary Public



--------------------------------------------------------------------------------

Schedule I

[Copyrights] [Patents] [Trademarks]

[See attached]



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Pledge Supplement]

PLEDGE SUPPLEMENT

This Pledge Supplement, dated [mm/dd/yy], is delivered by [NAME OF OBLIGOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Obligor”) pursuant to the
Amended and Restated Guarantee, Pledge and Security Agreement, dated as of
April 24, 2019 (as modified and supplemented and in effect from time to time,
the “Guarantee and Security Agreement”), among Fidus Investment Corporation, the
other Subsidiary Guarantors referred to therein, ING Capital LLC, as
administrative agent for the Revolving Lenders referred to therein, the
Financing Agents or Designated Indebtedness Holders referred to therein, and ING
Capital LLC, as collateral agent for the Secured Parties referred to therein.
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.

The Obligor represents and warrants that the supplements to Annexes to the
Guarantee and Security Agreement attached hereto as Appendix A accurately and
completely set forth all additional information required pursuant to the
Guarantee and Security Agreement and hereby agrees that such supplements to
Annexes shall constitute part of the Annexes to the Guarantee and Security
Agreement.

IN WITNESS WHEREOF, the Obligor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF OBLIGOR] By:       Name:   Title:



--------------------------------------------------------------------------------

Appendix A

SUPPLEMENTS TO ANNEXES TO

GUARANTEE AND SECURITY AGREEMENT

[Supplement to Annex 2.05:]

[to be completed]

[Supplement to Annex 2.07:]

[to be completed]

[Supplement to Annex 2.08:]

[to be completed]

[Supplement to Annex 2.09:]

[to be completed]

[Supplement to Annex 2.10:]

[to be completed]

[Supplement to Annex 2.11:]

[to be completed]



--------------------------------------------------------------------------------

ANNEX 2.05

Obligor Information

 

Obligor

 

Type of Organization

 

Jurisdiction of Organization

 

Organizational ID #

 

Place of Business

Fidus Investment Corporation   Corporation   Maryland   D13960356  

1603 Orrington

Avenue, Suite 1005

Evanston, IL 60201

Fidus Investment Holdings, Inc.   Corporation   Delaware   5131221  

1603 Orrington

Avenue, Suite 1005

Evanston, IL 60201

FCMGI, Inc.   Corporation   Delaware   6458879  

1603 Orrington

Avenue, Suite 1005

Evanston, IL 60201

BBRSS Blocker Corp.   Corporation   Delaware   6771233  

1603 Orrington

Avenue, Suite 1005

Evanston, IL 60201

FCDS Corp.   Corporation   Delaware   7266287  

1603 Orrington

Avenue, Suite 1005

Evanston, IL 60201



--------------------------------------------------------------------------------

ANNEX 2.07

Pledged Equity Interests

 

Pledged Equity Interests

 

Owner of Pledged Equity Interests

 

Nature of Ownership Interest and Percentage of
Ownership Held

Fidus Investment Holdings, Inc.   Fidus Investment Corporation   100% Stock
Ownership FCMGI, Inc.   Fidus Investment Corporation   100% Stock Interest BBRSS
Blocker Corp.   Fidus Investment Corporation   100% Stock Interest FCDS Corp.  
Fidus Investment Corporation   100% Stock Interest



--------------------------------------------------------------------------------

ANNEX 2.08

Pledged Debt, Promissory Notes

None.



--------------------------------------------------------------------------------

ANNEX 2.09

Accounts



--------------------------------------------------------------------------------

ANNEX 2.10

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

ANNEX 2.11

Intellectual Property and Licenses

Trademark License Agreement, dated on or around May 26, 2011 (and effective as
of June 20, 2011), by and between Fidus Investment Corporation and Fidus
Partners, LLC